Citation Nr: 1227011	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with left foot fracture and degenerative changes of the feet prior to May 20, 2008, and in excess of 50 percent after May 20, 2008.

2.  Entitlement to a rating in excess of 20 percent for right ankle degenerative changes.

3.  Entitlement to a rating in excess of 20 percent for left ankle degenerative changes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to June 1977 and from May 1979 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an October 2008 rating action the RO granted an increased 50 percent rating for bilateral pes planus with left foot fracture and degenerative changes of the feet effective from May 8, 2008, and separate 20 percent ratings for right and left ankle degenerative changes.  The issues listed on the title page have been revised to reflect the matters on appeal.  The Veteran withdrew his request for a hearing in May 2012.

The Board notes that the Veteran submitted a notice of disagreement from a September 2010 rating decision that, among other things, denied entitlement to increased ratings for hernia, tinnitus, and eye disabilities and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), but he did not perfect an appeal subsequent to a February 2012 statement of the case as to these issues.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board finds that entitlement a TDIU, at least as it relates to the present issues on appeal, remains for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran's bilateral pes planus with left foot fracture and degenerative changes of the feet were manifested by pronounced impairment with marked pronation upon examination on August 20, 2007; a 50 percent rating represents the maximum schedular disability rating possible and higher combined ratings from May 20, 2008, for the lower extremities are prohibited by the amputation rule.

3.  The Veteran is presently receiving the maximum schedular disability rating possible for his right ankle degenerative changes; a higher combined rating for the right lower extremity is prohibited by the amputation rule.

4.  The Veteran is presently receiving the maximum schedular disability rating possible for his left ankle degenerative changes; a higher combined rating for the left lower extremity is prohibited by the amputation rule.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, effective from August 20, 2007, for bilateral pes planus with left foot fracture and degenerative changes of the feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a rating in excess of 20 percent for right ankle degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for a rating in excess of 20 percent for left ankle degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2008, March 2009, and April 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claims addressed in this decision was provided.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The combined rating for disabilities of an extremity, however, shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  Painful neuroma of a stump after amputation shall be assigned the evaluation for the elective site of reamputation.  38 C.F.R. § 4.68 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:


With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).




5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The Court has also held that if a veteran is receiving the maximum schedular rating for a specific disability there is no basis for a higher rating based upon a limitation of motion due to pain or functional loss.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In this case, VA records show that a podiatry examination on August 20, 2007, revealed pes planus, ankle instability, posterior tendonitis versus tarsal tunnel syndrome left, and sinus tarsi syndrome left.  An August 22, 2007, VA examination also provided diagnoses of bilateral hammer toe deformities and heel spurs, status post left foot fracture with residual ununited avulsion fracture and degenerative changes, mild right foot degenerative changes, and bilateral posterior tendonitis.  The examiner noted that X-ray studies in 2006 and 2007 did not reveal evidence of arthritis to either ankle.  

An October 2007 rating decision found the Veteran's service-connected left foot fracture with pes planus and degenerative changes of the ankle and service-connected right foot pes planus with degenerative ankle changes were more appropriately rated together.  An increased 30 percent rating was assigned.  The Veteran was notified of the decision and did not appeal.

In correspondence received by VA on May 20, 2008, the Veteran filed a claim for an increased rating for his bilateral foot condition.  He stated he wore braces on his feet and used pain-relief medication which did not seem to help.  

VA treatment records dated in June 2008 show the Veteran complained of left ankle pain and instability.  He stated he had difficulty standing on his feet during working hours, and that his Arizona brace on the left lower extremity helped greatly and he would not be able to work without it.  

VA examination in June 2008 noted the Veteran had been casted for a right foot and ankle brace similar to the one he wore on his left foot.  It was noted he complained of constant pain estimated at level four on a ten point scale with flares of pain to level ten.  The flares occurred with any continuous weightbearing activity for more than two hours and were relieved within three hours of cessation of that activity.  He reported he had been working as a truck driver for the city since September 2007  and had not missed any work because he was in his probationary year.  He reported his disabilities did not affect his ability to drive, but that activities outside the truck such as prolonged walking or standing triggered pain.  The diagnoses included chronic bilateral pes planus with degenerative changes of the feet and ankle unchanged since last evaluation and healed fracture of the left foot unchanged since last evaluation.  A July 2008 magnetic resonance imaging (MRI) scan revealed tenosynovitis of the left flexor hallucis longus tendon, suspicion for mild tenosynovitis of the posterior tibialis tendon, degenerative geodes and bone marrow edema at the lateral posterior inferior aspect of the talus, and an abnormal signal within the sinus tarsi with suspected sinus tarsi syndrome.  

In his February 2009 notice of disagreement the Veteran reported that he had severe loss of motion and pain that was so severe it caused him to miss work.  He stated that he had severe swelling and edema in the ankle upon walking and that he needed assistance to ambulate because his ankles were so week he could not stand.  

On VA examination in September 2009 the Veteran reported surgery had been recommended for sinus tarsi syndrome with severe pain, but that he had decided not to undergo the procedure at that time.  He complained of constant foot and ankle pain at level seven with flares to level ten which left him unable to walk.  The examiner noted he was able to walk without his Arizona brace on the left and that he was not wearing his right brace at that time.  He walked with very short step lengths and there was severe left ankle valgus without the brace.  Walking on heels and toes was very painful.  There was evidence of pes planus deformity with worsening on weightbearing and collapse of the longitudinal aches.  On the left foot there was under riding of the great toe with the second toe, clawfoot to toes two, three, and four, and under riding of the fifth toe at the fourth toe.  There was tenderness to palpation along the medial longitudinal arch.  No callosities were present, but there was roughness and thickened skin to the plantar surface.  

Range of motion studies completed multiple times with left plantar flexion to 20 degrees and dorsiflexion to 20 degrees.  There were no changes due to fatigue, weakness, pain, or incoordination.  There was tenderness at the metatarsophalangeal joint.  Muscle tone and bulk was normal with 5/5 strength.  There was severe left hallus valgus at 30 degrees with partial correction only and pain with manipulation.  the extensor hallucis longus severely limited with five degrees of movement.  The left sinus tarsi area was painful.  There was left hallux limitus of the great toe with limited movement.  Right plantar flexion was to 20 degrees and dorsiflexion to 20 degrees.  There was pain along the medial longitudinal arch.  No callosities were present.  Hallux valgus was noted at less than 15 degrees with pain on correction.  There was tenderness at the metatarsophalangeal joint.  Muscle tone and bulk was normal with 5/5 strength.  The diagnoses included bilateral pes planus with hindfoot valgus, forefoot abduction with too many toes signs, hallux valgus and foot deformities, left sinus tarsi not responsive to cortisone injections, hallux limitus, and severe gait disturbance.  The examiner noted there had been an increased since the last evaluation and that sinus tarsi and hallux limitus were likely related to his service-connected pes planus as excessive foot pronation likely leads to sinus tarsi.  

VA treatment records dated in May 2010 noted the Veteran had been approved for surgery on the left foot and that he had been provided a letter taking him off work explaining his inability to perform his work duties.  A June 2010 report noted he had been provided a letter to return to work because his surgery could not be performed until he stopped smoking.  It was requested that he be provided light duty or a driving position and allowed to wear his specialized ankle bracing.  A September 2010 report noted the Veteran was still working, but that he stated it was getting harder from him to work and he did not know how much longer he would be able to jump on and off his truck collecting garbage.  It was noted he did not wish to pursue surgery at that time.  

Based upon the evidence of record, the Board finds the Veteran's bilateral pes planus with left foot fracture and degenerative changes of the feet is shown to have been manifested by pronounced impairment with marked pronation upon examination on August 20, 2007.  An increase in the severity of his service-connected disability is shown to have been factually ascertainable from this date.  A 50 percent rating is warranted which represents the maximum schedular disability rating possible under diagnostic code 5276.  The Board further finds that higher combined ratings for the lower extremity disabilities from May 20, 2008, are prohibited by the amputation rule under the provisions of 38 C.F.R. § 4.68.  An increased 50 percent rating effective from August 20, 2007, for bilateral pes planus with left foot fracture and degenerative changes of the feet is granted.

The Board also finds the record shows the Veteran is presently receiving the maximum 20 percent schedular disability rating possible for his service-connected right and left ankle degenerative changes under diagnostic codes 5010, 5271.  The assigned effective dates were awarded from the date of his claim on May 20, 2008.  combined ratings for the lower extremity disabilities from May 20, 2008, are prohibited by the amputation rule under the provisions of 38 C.F.R. § 4.68.  There is no X-ray evidence of arthritis prior to this date nor factually ascertainable evidence demonstrating an increase in the Veteran's service-connected right or left ankle disabilities.  Therefore, entitlement to increased ratings is not warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not show that the Veteran has a marked interference with employment as a result of his service-connected disabilities.  Although the Veteran is presently receiving a high combined disability rating and has expressed his concern as to how much longer he may be able to engage in his physically demanding occupation, there is no medical evidence demonstrating an unusual or marked interference with employment.  The Veteran is shown to be employed and there is no probative evidence that he has missed an exceptional number of days from work nor that his service-connected disabilities have resulted in frequent hospitalizations.  The Board notes the Veteran's service-connected disorders are adequately rated under the available schedular criteria, to the extent available under VA regulations, and the objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

VA law also provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that service connection is established for bilateral pes planus with left foot fracture and degenerative changes of the feet (50 percent), left ankle degenerative changes (20 percent), right ankle degenerative changes (20 percent), tinnitus (10 percent), right inguinal hernia repair with probable epididymitis (10 percent), bilateral vitreous floaters without impairment of central or peripheral visual fields (0 percent), and residuals post umbilical hernia repair (0 percent).  Combined service-connected disabilities were 40 percent from April 24, 2007, and 80 percent from May 20, 2008.

Based upon the evidence of record, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The evidence shows he is currently working and apparently receiving substantially gainful wages.  The Veteran's concerns about his ability to continue working in his present occupation has been adequately considered; however, there is no basis upon applicable VA law for a TDIU at this time.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims other than as indicated in this decision.



ORDER

Entitlement to a 50 percent rating effective from August 20, 2007, for bilateral pes planus with left foot fracture and degenerative changes of the feet is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for right ankle degenerative changes is denied.

Entitlement to a rating in excess of 20 percent for left ankle degenerative changes is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


